Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 September 2021 and 25 May 2022 have been considered by the examiner.

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (i) and (ii), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 October 2022. No substantive reasons for the traversal were given, however. The requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Denk et al. (US 4,741,094).
Regarding claim 7, Denk teaches a rotor for an electric motor, comprising: 
a first rotor endpiece 42; 
a second rotor endpiece 44; and 
a permanent magnet 40, secured between the first rotor endpiece and the second rotor endpiece (Fig.2). 

    PNG
    media_image1.png
    193
    473
    media_image1.png
    Greyscale


	Regarding claim 8, the first rotor endpiece 42 is secured to the permanent magnet 40 by an adhesive (e.g., Eastman 910) and the second rotor endpiece 44 is secured to the permanent magnet 40 by the adhesive (c.5:1-4).  
Claims 7 & 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nilson (US 5,448,123).
Regarding claim 7, Nilson teaches a rotor for an electric motor, comprising: 
a first rotor endpiece (sleeve) 23; 
a second rotor endpiece (sleeve) 24; and 
a permanent magnet (magnetic disc) 21, secured between the first rotor endpiece and the second rotor endpiece (Figs.2&4). 

    PNG
    media_image2.png
    396
    542
    media_image2.png
    Greyscale

Regarding claim 9, the rotor further comprises: an aperture (not numbered) passing through a center of the permanent magnet 21 from a first rotor endpiece end of the permanent magnet to a second rotor endpiece end of the permanent magnet; and a shaft (spindle) 20 extending through the aperture, wherein the first rotor endpiece and the second rotor endpiece are joined by the shaft (c.2:66-c.3:3; Fig.2).  
Claims 7 & 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stark (US 5,040,286).
Regarding claim 7, Stark teaches a rotor for an electric motor, comprising: 
a first rotor endpiece (endplate) 14a; 
a second rotor endpiece (endplate) 14b; and 
a permanent magnet 15, secured between the first rotor endpiece and the second rotor endpiece (c.7:2-19; Fig.2).

    PNG
    media_image3.png
    709
    313
    media_image3.png
    Greyscale

Regarding claim 9, the rotor further comprises: an aperture (bore) 18 passing through a center of the permanent magnet (inclusive of core 12) from a first rotor endpiece end of the permanent magnet to a second rotor endpiece end of the permanent magnet; and a shaft (connecting rod) 82 extending through the aperture, wherein the first rotor endpiece and the second rotor endpiece are joined by the shaft (c.7:20-25; Fig.4).  
Regarding claim 10, a sleeve (outer shell) 16 is configured to surround a portion of the first rotor endpiece, a portion of the second rotor endpiece, and the permanent magnet (Fig.3).  
Claims 7 & 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Denk (US 4,617,726).
Regarding claim 7, Denk teaches a rotor for an electric motor, comprising: 
a first rotor endpiece 40; 
a second rotor endpiece 42; and 
a permanent magnet 70, secured between the first rotor endpiece and the second rotor endpiece (c.5:1-61; Fig.3).

    PNG
    media_image4.png
    345
    356
    media_image4.png
    Greyscale

Regarding claim 10, a sleeve (outer shell) 80 is configured to surround a portion of the first rotor endpiece, a portion of the second rotor endpiece, and the permanent magnet (Fig.4).  
Claims 7 & 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nashiki et al. (US 4,433,261). 
Regarding claim 7, Nashiki teaches a rotor for an electric motor, comprising: 
a first rotor endpiece (side plate) 4; 
a second rotor endpiece (side plate) 4; and 
a permanent magnet 1, secured between the first rotor endpiece and the second rotor endpiece (c.1:56-c.2:29; Fig.3).

    PNG
    media_image5.png
    284
    393
    media_image5.png
    Greyscale


Regarding claim 10, the sleeve (non-magnetic fiber) 5 is configured to surround a portion of the first rotor endpiece 4, a portion of the second rotor endpiece 4, and the permanent magnet 1 (c.2:25-28; Fig.3).
Regarding claim 11, one or more first retention features (grooves) 4b are provided on the first rotor endpiece 4; and one or more second retention features 4b are provided on the second rotor endpiece 4, wherein each of the first retention features and the second retention features are configured to engage with the sleeve 5 (c.2:36-40; Fig.7).  
Regarding claim 12, the sleeve 5 comprises a “first flange” (not numbered, corresponding to projection of sleeve in groove 4b) configured to engage with the one or more first retention features 4b and a “second flange” (not numbered, corresponding to projection of sleeve in groove 4b) configured to engage with the one or more second retention features 4b (Fig.7).
Claims 7 & 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joho (US 6,711,805). 
	Regarding claim 7, Joho teaches a rotor for an electric motor, comprising: 
a first rotor endpiece (closure disc) 4; 
a second rotor endpiece (closure disc) 5; and 
a permanent magnet 2, secured between the first rotor endpiece and the second rotor endpiece (Fig.1). 

    PNG
    media_image6.png
    598
    774
    media_image6.png
    Greyscale
 
Regarding claim 10, a sleeve (outer cylinder) 3 is configured to surround a portion of the first rotor endpiece 4, a portion of the second rotor endpiece 5, and the permanent magnet 2 (Fig.1).  
Regarding claim 11, one or more first retention features (e.g., weld seam) 9 are provided on the first rotor endpiece 4; and one or more second retention features 9 are provided on the second rotor endpiece 5, wherein each of the first retention features and the second retention features are configured to engage with the sleeve 3 (c.3:14-19; Fig.3). 
Regarding claim 12, the sleeve 3 comprises a first flange (shoulder) 15 configured to engage with the one or more first retention features and a second flange 15 configured to engage with the one or more second retention features (i.e., at other end; Fig.5).  
Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Qin et al. (US 6,657,348).
Regarding claim 16, Qin teaches a rotor and sleeve assembly for an electric motor, comprising a rotor, the rotor including one or more magnets 430, and a sleeve 12 configured to surround at least a portion of the rotor, the sleeve including an eddy current shield 420 disposed within a body of the sleeve (abstract; c.2:9-19; c.8:9-42; Fig.4b). 

    PNG
    media_image7.png
    191
    451
    media_image7.png
    Greyscale

Regarding claim 17, the body of the sleeve 12 is a carbon fiber composite (c.8:48-49; Table 2) and the eddy current shield is copper (c.8:9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Joho.
Regarding claim 13, Joho teaches the sleeve 3 comprises a first opening (groove) 10 configured to receive at least one of the first retention features and a second opening (groove) 10 (at other end, not shown) configured to receive at least one of the second retention features (Fig.4).
Joho does not teach a plurality of first and second openings (grooves) 10, respectively.
But this would have been obvious to one of ordinary skill before the effective filing date as a matter of obvious design, since duplicating essential working parts of a device has been held to involve ordinary skill.  St.Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nashiki in view of Qin.
  Nashiki does not further teach “an eddy current shield located within the sleeve [5]” (claim 14) or “an eddy current shield surrounding the permanent magnet [1]” (claim 15).
But, Qin teaches a rotor including a permanent magnet 430, a sleeve 12 and an eddy current shield 420 located within the sleeve and surrounding the permanent magnet (c.10:4-5; Fig.4b).  The shield reduces rotor eddy current losses and lowers rotor operating temperature, thereby improving efficiency of the machine (abstract; c.2:9-19; c.8:9-42). 
Thus, it would have been obvious before the effective filing date to provide Nashiki’s rotor with an eddy current shield located within the sleeve and surrounding the permanent magnet since Qin teaches the shield would have reduced rotor eddy current losses and lowered rotor operating temperature, thereby improving efficiency of the machine.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel, can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834